Appeal by the defendant from a judgment in favor of the plaintiff in a negligence case in the sum of $3,600.28, entered upon the verdict of a jury after a trial in the County Court of St. Lawrence County. On the trial the court permitted plaintiff to amend his bill of particulars to allege a permanent injury to his right wrist in the nature of restriction or limitation of motion. It was within the trial court’s discretion to permit such an amendment, and the record does not indicate an abuse of discretion. In answer to a hypothetical question a physician who had examined plaintiff, but had not treated him, was permitted to testify that the accident could have been a competent producing cause of plaintiff’s injuries and the condition which he found. This was not erroneous in our opinion (Turner v. City of Newburgh, 109 N. Y. 301; Richardson on Evidence [8th ed.], § 389). The verdict was not excessive. Judgment unanimously affirmed, with costs. Present — Foster, P. J., Bergan, Coon, Halpern and Gibson, JJ.